[Cite as Patrick v. N. Olmsted, 2021-Ohio-2650.]




KELLY PATRICK                                      Case No. 2020-00691PQ

       Requester                                   Special Master Jeff Clark

       v.                                          REPORT AND RECOMMENDATION

CITY OF NORTH OLMSTED

       Respondent


        {¶1} The Public Records Act (PRA or Act) requires a public office to make copies
of requested public records available at cost and within a reasonable period of time.
R.C. 149.43(B)(1). The Act is construed liberally in favor of broad access, with any
doubt resolved in favor of disclosure. State ex rel. Hogan Lovells U.S., L.L.P. v. Dept. of
Rehab. & Corr., 156 Ohio St.3d 56, 2018-Ohio-5133, 123 N.E.3d 928, ¶ 12.
R.C. 2743.75 provides an expeditious and economical procedure to resolve public
records disputes in the Court of Claims. The person requesting records has the burden
to prove a right to relief under R.C. 2743.75. Welsh-Huggins v. Jefferson Cty.
Prosecutor's Office, Slip Opinion No. 2020-Ohio-5371, ¶ 33-34.
        Request for Police Records
        {¶2} On September 21, 2020, requester Kelly Patrick “requested all records
concerning this incident [the police response to an incident involving her]” from the Law
Department of respondent City of North Olmsted (“the City”). (Complaint at 2;
Response, Kilbane Aff. at ¶ 2.) The Law Department promptly forwarded Patrick’s
request to the North Olmsted Police Department. (Complaint at 22, Kilbane Aff. at ¶ 2.)
On September 23, 2020, the City provided Patrick with redacted copies of an incident
report, two witness statements, and medical records. (Id. at 2, 23, Exh. C p. 2, Exh. E,
Exh. B.; Response at ¶ 3, Kilbane Aff. at ¶ 3.) On October 16, 2020, the City sent
Patrick 33 photographs from the investigative file. (Complaint at 2, Exh. D; Kilbane Aff.
Case No. 2020-00691PQ                              -2-       REPORT AND RECOMMENDATION



at ¶ 5.) On October 28, 2020, the City told Patrick that all responsive records had been
released. (Complaint; Kilbane Aff. at ¶ 5.)
        {¶3} On December 7, 2020, Patrick filed a complaint pursuant to R.C. 2743.75
alleging denial of access to putative public records in violation of R.C. 149.43(B).1 On
December 15, 2020, the case was referred to mediation, during which the City produced
additional records. (Motion to Dismiss at 2; Response, Fioritto Aff. at ¶ 3, Exh. 1-2.)2 On
February 11, 2021, the City filed an answer (Response) and a motion to dismiss. On
April 9, 2021, Patrick filed a reply. On April 12, 2021, the City filed a supplemental
response and filed the contents of the criminal investigative file under seal.
        Motion to Dismiss
        {¶4} To dismiss a complaint for failure to state a claim upon which relief can be
granted, it must appear beyond doubt the claimant can prove no set of facts warranting
relief after all factual allegations of the complaint are presumed true and all reasonable
inferences are made in claimant’s favor. State ex rel. Findlay Publishing Co. v.
Schroeder, 76 Ohio St.3d 580, 581, 669 N.E.2d 835 (1996). As long as there is a set of
facts consistent with the complaint that would allow the claimant to recover, dismissal
for failure to state a claim is not proper. State ex rel. V.K.B. v. Smith, 138 Ohio St.3d 84,
2013-Ohio-5477, 3 N.E.3d 1184, ¶ 10. The unsupported conclusions of a complaint are,
however, not admitted and are insufficient to withstand a motion to dismiss. Mitchell v.
Lawson Milk Co., 40 Ohio St.3d 190, 193, 532 N.E.2d 753 (1988).
        {¶5} The City first argues the complaint fails to state a claim because “it fails to
allege that Respondent violated the public records law.” (Motion to Dismiss at 2.)
However, a requester’s initial burden of production is merely “to plead and prove facts

     1 Patrick does not complain of any improper redactions to the records she did receive, and that issue

is therefore not before the court. The report makes no determination as to the propriety of the redactions.

    2 A page was missing from the Fioritto affidavit when submitted with the response. Pursuant to court
order a full copy was filed on the case docket on April 30, 2021.
Case No. 2020-00691PQ                        -3-      REPORT AND RECOMMENDATION



showing that the requester sought an identifiable public record pursuant to R.C.
149.43(B)(1) and that the public office or records custodian did not make the record
available.” Welsh-Huggins at ¶ 33. Patrick’s request for relief expressly narrows her
initial request for “all records concerning this incident” to a list of nine items she believes
existed but that have not been provided:
       (1) The report was prepared by PTL. M Gasdick. A patrolman personally
           called Prosecutor Gordillo while at the scene?
       (2) Detective Vagase was at the scene before PTL Gasdick, is there any
           statement by this officer?
       (3) Sergeant Walling also arrived on scene before PTL Gasdick, is there
           any statement by this officer?
       (4) PTL Gasdick reports that Det. Vagase, Sgt. Walling and an Olmsted
           Twp unit arrived on scene prior to his arrival. I request the reports by
           Det. Vagase and Sgt. Walling as well as dispatch reports for all, both of
           them, and any units from any jurisdiction called to assist.
       (5) The narrative reports that John Patrick was handcuffed and talking to
           Sgt Walling. I request Sgt Walling's report including his interview of
           John Patrick.
       (6) John Patrick emailed the videos to Det. Vagase’s computer. I request
           Det. Vagase’s report and copies of the video clips placed on CD for
           prosecutor.
       (7) According to the medical records, a NOPD officer went to the hospital
           and took a written statement from me. I also filed paperwork to press
           charges. I request the name, and report of the officer who went to the
           hospital with me and my written statement authorizing to press charges
           against John Patrick.
       (8) PTL Gasdick states a report to the prosecutor for ruling was made. I
           request a copy of the report submitted to Prosecutor Gordillo.
       (9) Any records of communications between Mr. Kasaris and any city
           officials, or any explanation about why a domestic assault and drug
           seizure did not result in the filing pf any criminal charges.
Case No. 2020-00691PQ                             -4-       REPORT AND RECOMMENDATION



        Requested Relief I am respectfully requesting that the Ohio Court of
        Claims order the City of North Olmsted produce the nine records listed
        above.
(Complaint at 3.) The City asserts that these requests all fail to state a claim because
they seek information, explanations, and answers to questions rather than reasonably
identifying existing public records. (Motion to Dismiss at 2-3.)
        Requests No. (1) and (9) do not Reasonably Identify Records Sought
        {¶6} It is “the responsibility of the person who wishes to inspect and/or copy
records to identify with reasonable clarity the records at issue.” State ex rel. Zidonis v.
Columbus State Community College, 133 Ohio St.3d 122, 2012-Ohio-4228, 976 N.E.2d
861, ¶ 21. A request that does not reasonably identify what public records are being
requested may be denied. R.C. 149.43(B)(2).3 In response to a question or request for
information that does not identify the records sought, a public office has “no duty under
R.C. 149.43 to create new records by searching for and compiling information from
existing records.” State ex rel. White v. Goldsberry, 85 Ohio St.3d 153, 154, 707 N.E.2d
496 (1999); State ex rel. Lanham v. State Adult Parole Auth., 80 Ohio St.3d 425, 427,
687 N.E.2d 283 (1997) (APA properly denied a request for the “qualifications of APA
members”). This includes requests for records supporting or explaining an agency
decision. State ex rel. Morabito v. Cleveland, 8th Dist. Cuyahoga No. 98820, 2012-
Ohio-6012, ¶ 14 (requests for information, including “why, how, when, and by whom” a
video was destroyed, “are not authentic public records requests”); Kovach v. Geauga
Cty. Auditor’s Office, Ct. of Cl. No. 2019-00917PQ, 2019-Ohio-5455, ¶ 9-10 (office
properly denied requests seeking explanations or reasons for the execution of public
functions, and to admit or deny factual representations). Judicial determination of

    3 If a requester makes an ambiguous or overly broad request or has difficulty in making a request for

copies or inspection of public records under this section such that the public office or the person
responsible for the requested public record cannot reasonably identify what public records are being
requested, the public office or the person responsible for the requested public record may deny the
request * * *. R.C. 149.43(B)(2).
Case No. 2020-00691PQ                       -5-     REPORT AND RECOMMENDATION



whether an office has properly denied all or part of a request as ambiguous or overly
broad is based on the facts and circumstances in each case. Zidonis at ¶ 26.
      {¶7} Request No. (1) states:
      (1) The report was prepared by PTL. M Gasdick. A patrolman personally
          called Prosecutor Gordillo while at the scene?
This question does not identify any office document by a relevant combination of title,
date, author, recipient, location, retention category, subject matter, document type, or
other locator/identifier. It requests only information, i.e., whether a telephone call was
made. While the question may be a hyperbolic suggestion that only a more senior
officer would have called the prosecutor, a public office is not required to unravel
rhetorical language to infer an otherwise unstated request for an unspecified record.
      {¶8} Request No. (9) seeks:
      (9) Any records of communications between Mr. Kasaris and any city
      officials, or any explanation about why a domestic assault and drug
      seizure did not result in the filing pf [sic] any criminal charges.
The request for communications is not limited to any time period, recording medium, or
topic, and is therefore overly broad. State ex rel. Glasgow v. Jones, 119 Ohio St.3d 391,
2008-Ohio-4788, 894 N.E.2d 686, ¶ 17, 19. Compare State ex rel. Kesterson v. Kent
State Univ., 156 Ohio St.3d 22, 2018-Ohio-5110, 123 N.E.3d 895, ¶ 23-27 (A request
for email is not overly broad if it is reasonably circumscribed by time period, subject
matter, author or sender/recipient, and the like). See State ex rel. Bristow v. Baxter, 6th
Dist. Erie Nos. E-17-060, E-17-067, E-17-070, 2018-Ohio-1973, ¶ 11-16; Patton v. Univ.
of Akron, Ct. of Cl. No. 2017-00820PQ, 2018-Ohio-1555, ¶ 2, 9-10. This part of the
request also identifies the public office correspondents only as “any city officials,”
necessitating an ambiguous and overly broad office-wide search through all employees’
communications in any format. Gupta v. Cleveland, Ct. of Cl. No. 2017-00840PQ, 2018-
Ohio-3475, ¶ 28. The second clause of this request, asking for an “explanation” of a
Case No. 2020-00691PQ                      -6-     REPORT AND RECOMMENDATION



prosecutorial decision, does not reasonably identify any record and is properly denied.
Morabito, supra; Kovach, supra.
      Requests Nos. (2) through (8) Reasonably Identify Records Sought
      Requests Nos. (2) and (3) state:
      (2) Detective Vagase was at the scene before PTL Gasdick, is there any
          statement by this officer?
      (3) Sergeant Walling also arrived on scene before PTL Gasdick, is there any
          statement by this officer?
      {¶9} Unlike Request No. (1) these questions identify the posited records, if they
exist, by author and involvement in the incident. Coupled with the later statement “I am
respectfully requesting that the Ohio Court of Claims order the City of North Olmsted
produce the nine records listed above” (Complaint at 3), the descriptions in these
requests reasonably identify the records sought. Requests (4) through (8) are also
reasonably specific requests for reports, interviews, video clips, and written statements.
The records are identified by author, subject, and in some instances by recipient.
      {¶10} Although Requests (2) through (8) are inartfully worded, perfection is not
required of public records requests, “particularly where, as here, it is evident that the
public office was aware of the specific records requested.” State ex rel. Morgan v. New
Lexington, 112 Ohio St.3d 33, 2006-Ohio-6365, 857 N.E.2d 1208, ¶ 37. Accordingly, the
special master finds Patrick has met her initial burden of production as to Requests
Nos. (2) through (8), and the complaint thus states a claim for which relief may be
granted as to these requests.
      {¶11} As its second ground for dismissal, the City asserts that it has now
released all public records responsive to Patrick’s requests, rendering her complaint
moot. (Motion to Dismiss at 2-3, Response at ¶ 4.) On review, the special master finds
that full satisfaction of the requests is not conclusively shown on the face of the
complaint and attachments. Moreover, as the matter is now fully briefed and the court
Case No. 2020-00691PQ                        -7-      REPORT AND RECOMMENDATION



has access to the withheld records in camera, this argument is subsumed in the City’s
defense on the merits.
       {¶12} It is therefore recommended that the motion to dismiss be GRANTED as to
Requests Nos. (1) and (9) for failure to reasonably identify the records sought and
DENIED as to Requests (2) through (8). It is further recommended that the motion to
dismiss all claims for production of records as moot be DENIED.
       Non-Existent Records
       A “record” is defined for purposes of the Public Records Act as
       any document, device, or item, regardless of physical form or
       characteristic, including an electronic record as defined in section 1306.01
       of the Revised Code, created or received by or coming under the
       jurisdiction of any public office of the state or its political subdivisions,
       which serves to document the organization, functions, policies, decisions,
       procedures, operations, or other activities of the office.
R.C. 149.011(G). A document must be one “created or received by or coming under the
jurisdiction of any public office” to meet this definition and thus must exist before it can
be the subject of a “records” request. A public office has no duty to provide records that
do not already exist or that it does not possess. State ex rel. Alford v. Toledo Corr. Inst.,
157 Ohio St.3d 525, 2019-Ohio-3847, 138 N.E.3d 1133, ¶ 5; State ex rel. Cordell v.
Paden, 156 Ohio St.3d 394, 2019-Ohio-1216, 128 N.E.3d 179, ¶ 7-10; State ex rel.
Gooden v. Kagel, 138 Ohio St.3d 343, 2014-Ohio-869, 6 N.E.3d 471, ¶ 5, 8-9; State ex
rel. Lanham v. Smith, 112 Ohio St.3d 527, 2007-Ohio-609, 861 N.E.2d 530, ¶ 15.
       {¶13} The City asserts that the reports, video, and correspondence described in
Requests Nos. (2) through (9), other than as already provided, do not exist. (Response
at ¶ 4; Feb. 11, 2021 Fioritto Aff. at ¶ 2-7; Kilbane Aff. at ¶ 3-5.) The Fioritto and Kilbane
affidavits are some evidence supporting the non-existence of additional records. State
ex rel. Fant v. Flaherty, 62 Ohio St.3d 426, 427, 583 N.E.2d 1313 (1992). See also
State ex rel. Toledo Blade Co. v. Toledo-Lucas County Port Auth., 121 Ohio St.3d 537,
Case No. 2020-00691PQ                        -8-    REPORT AND RECOMMENDATION



2009-Ohio-1767, 905 N.E.2d 1221, ¶ 14-15. Once the City denied that requested
records existed, it became Patrick’s burden to show by clear and convincing evidence
that additional records do exist. Cordell at ¶ 8.
       {¶14} By order of February 19, 2021, the special master directed Patrick to file a
reply including:
       A list of all responsive records that she asserts are still being withheld by
       respondent. Separately identify in as much detail as is known the date,
       title, author, subject, location, and content of each record that has not yet
       been provided. Submit any admissible evidence supporting the existence
       of each record.
Patrick responded that additional phone records, reports, and other items “should exist.”
(Reply at 1-2.) However, Patrick’s reliance on sections of the North Olmsted Police
Manual that require “reports” to be submitted under various circumstances creates at
best only a presumption, and further fails to establish that the referenced reporting was
not effected through the standard law enforcement incident report used in this case.
Patrick’s inferences are not clear and convincing evidence that any additional report
was prepared. A requester’s mere belief in the existence of additional records does not
constitute the clear and convincing evidence necessary to overcome the City’s
testimony and establish that responsive documents do exist. State ex rel. McCaffrey v.
Mahoning Cty. Prosecutor’s Office, 133 Ohio St.3d 139, 2012-Ohio-4246, ¶ 22-26; State
ex rel. Morabito v. Cleveland, 8th Dist. Cuyahoga No. 98829, 2012-Ohio-6012, ¶ 13.
       {¶15} The City’s primary testimony regarding the existence of records responsive
to the requests is from Detective Charles Fioritto, NOPD public records officer, who
attests that “I diligently searched all records in the possession of NOPD and have
concluded that the Department is not in possession of any additional records responsive
to the Complaint.” (Fioritto Aff. at ¶ 4.) “NOPD maintains archives of case files, as
Incident No. 09-03740, in both paper and electronic form. I searched these sources and
determined that all the officer’s narrative reports, witness statements, and medical
Case No. 2020-00691PQ                        -9-        REPORT AND RECOMMENDATION



records were released with redactions.” (Id. at ¶ 5.) Fioritto’s testimony relevant to each
request is as follows:
       Request No. (1): “[Ptl. Gasdick] called Prosecutor Gordillo while at the scene?”
       {¶16} An noted above, this is an improper request for information rather than
records. Nevertheless, Fioritto searched and states: “I found no additional responsive
public records of such a phone call.” (Id. at ¶ 4.a.)
       Request No. (2): “Any statement by [Detective Vagase]”
       “I found no additional responsive records of such a statement.” (Id. at ¶ 4.b.)
       Request No. (3): “Any statement by [Sergeant Walling]”
       “I found no additional responsive records of such a statement.” (Id. at ¶ 4.c.)
       Request No. (4): “[R]eports by Det. Vagase and Sgt. Walling as well as dispatch
reports for all, both of them, and any units from any jurisdiction called to assist.”
       {¶17} The first part of this request is merely duplicative of Requests Nos. (2) and
(3). With respect to the request for dispatch reports Fioritto responds: “I found additional
responsive records attached as Exhibit 1 but NOPD does not possess and is not
custodian of records from Olmsted Township or any other jurisdiction.” (Id. at ¶ 4.d.) In
an action to enforce R.C. 149.43(B), a public office may produce requested records
prior to the court’s decision and thereby render the claim for production moot. State ex
rel. Striker v. Smith, 129 Ohio St.3d 168, 2011-Ohio-2878, 950 N.E.2d 952, ¶ 22. I
recommend that the court find this claim is moot to the extent the City has provided
records responsive to the request for “dispatch records.”
       Request No. (5): “Sgt. Walling’s report including his interview of John Patrick.”
       “I found no additional responsive records of such a statement.” (Id. at ¶ 4.e.)
       Request No. (6): “Det. Vagase’s report and copies of the video clips placed on
CD for prosecutor.”
       {¶18} The first part of this request is duplicative of Request No. (2). With respect
to the request for video clips described as having been placed on computer disk (CD)
Case No. 2020-00691PQ                      -10-     REPORT AND RECOMMENDATION



for the prosecutor, Fioritto responds: “I found no additional responsive records of such a
video, whether by email, hard drive or CD.” (Id. at ¶ 4.f.) Fioritto adds further
explanation:
        “No video evidence was found to exist on computer hard drives remaining
        in the possession of NOPD. Detective Vagase’s computer hard drive from
        2009 no longer exists and no back-up of the data is maintained by NOPD.
        * * * No computer disk (CD) of the video was found to exist on logs
        maintained by the property room database (acronym Beast).”
(Id. at ¶ 6.)
        Request No. (7): “[T]he name, and report of the officer who went to the hospital
with me and my written statement authorizing to press charges against John Patrick.”
        {¶19} “I found no additional responsive records of such a report and the only
written statement by Requester was released and included in Exhibit E attached to the
Complaint.” (Id. at ¶ 4.g.)
        Request No. (8): “[T]he report submitted to Prosecutor Gordillo.”
        {¶20} “I found no additional responsive records of any report, other than or in
addition to the NOPD Incident No. 09-03740, that was submitted to the Prosecutor and I
have attached the logs of Prosecutor Rulings as Exhibit 2.” (Id., at ¶ 4.h.) As with the
response to Request No. (4), the City’s production during litigation renders the claim
moot as to those particular records.
        Request No. (9): “Any records of communications between Mr. Kasaris and any
city officials”
        {¶21} “I found no additional responsive records of such communications or record
containing such an explanation.” (Id. at ¶ 4.i.) Fioritto adds further explanation: “My
understanding is that the City’s email communication archives go back to 2011 and do
not include email communication for 2009.” (Id. at ¶ 6.) The public records officer for the
City’s Law Department, Ann Marie Kilbane, attests to an earlier search for these
communications: “I searched but did not locate any record of such communication in
Case No. 2020-00691PQ                       -11-      REPORT AND RECOMMENDATION



Law Department and Information Technology did not locate any email communication
from 2009.” (Kilbane Aff. at ¶ 4.)
       {¶22} Based on the evidence before the court, including review of unredacted
investigative file records submitted under seal, the special master finds Patrick has not
proven by clear and convincing evidence that the records described in the requests
existed in the City’s files at the time the requests were made, other than those produced
by the City during mediation.
       New Request During Litigation Not Actionable
       {¶23} In the reply, Patrick added a new request not mentioned in her public
records request or in the complaint. The new request is for a copy of the City’s monthly
report of domestic violence statistics under R.C. 3113.32. (Reply at 2, item (1)(g).) A
public records litigant may not enforce a claim not based on a previously denied
request. State ex rel. Bardwell v. Ohio Atty. Gen., 181 Ohio App.3d 661, 2009-Ohio-
1265, 910 N.E.2d 504, ¶ 5 (10th Dist.). The special master finds that Patrick’s claim for
production of “a copy of the Captain’s report” is thus unenforceable and should be
dismissed for failure to state a claim for which relief may be granted. This conclusion
does not restrict Patrick from filing a public records request in the future for the record.
       Conclusion
       {¶24} Upon consideration of the pleadings, attachments, and records filed under
seal, the special master recommends the court grant respondent’s motion to dismiss the
claims for production of records based on Requests Nos. (1) and (9). The special
master further recommends the court find that requester has not shown by clear and
convincing evidence that respondent has failed to produce any existing record
responsive to her requests in violation of R.C. 149.43(B). It is recommended costs be
assessed to requester.
       {¶25} Pursuant to R.C. 2743.75(F)(2), either party may file a written objection
with the clerk of the Court of Claims of Ohio within seven (7) business days after
Case No. 2020-00691PQ                      -12-     REPORT AND RECOMMENDATION



receiving this report and recommendation. Any objection shall be specific and state with
particularity all grounds for the objection. A party shall not assign as error on appeal the
court’s adoption of any factual findings or legal conclusions in this report and
recommendation unless a timely objection was filed thereto. R.C. 2743.75(G)(1).




                                           JEFF CLARK
                                           Special Master

Filed June 22, 2021
Sent to S.C. Reporter 8/2/21